Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ amendment filed July 8, 2022 is acknowledged.  Claim 2 is deleted.  Claims 1, 3, 6, 8 and 10 are amended. Claims 18-21 are withdrawn. Claims 23-25 are added. 

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner's amendment was given in a telephone interview with Mr. Edmund Gutierrez (Registration No. 52979) on August 24, 2022.
The application has been amended as follows: 
Replace Claim 23 with --
23.	The polyester composite of claim 1, wherein said droplets have a size of 50 nm to 5,000 nm. --

4.	Claim rejection(s) under 35 USC 102 in the previous Office Action (Paper No. 20220312) is/are removed.

5.	Since the elected species are free of prior art, a search extended to the rest of species has been performed. Now, Claims 1 and 3-25 are pending.

Allowable Subject Matter
6	Claims 1 and 3-25 are allowed.

7.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Dahringer (US 2017 0121860) 
Dahringer discloses a composite comprising thermoplastic matrix (e.g., a lactic acid-based polyester matrix) and a liquid silicone dispersed therein. Suitable liquid silicones include tetradecamethylhexasiloxane, etc. ([0018]-[0030], [0039] and [0043]-[0051]) However, Dahringer does not teach or fairly suggest the presently claimed modifier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

klp
August 24, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765